DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendment to the claims, the replacement drawings, the IDS the amendment to the specification(clean copy, marked up copy, statement no new matter) all of April 4, 2022  has been fully and carefully considered.  The amendments to the claims obviate the 112(d) or 4th paragraph failing to further limit the subject matter has been remedied by amendment accordingly the rejection is withdrawn.  Regarding the anticipatory reference to Park et al., 9,352,258 as now amended where applicant clearly claims wherein the fog harvester comprises a frame and a vertical wire array comprising wires wherein the vertical wire array is coupled to the frame and wherein no wire in the vertical wire array contacts any other wire in the vertical wire array is not taught in Park. In Park et al. a mesh construction where multiple wires are in contact as such the rejection is withdrawn.  The application is in condition for allowance and issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771